Name: Council Decision (EU) 2018/902 of 21 April 2016 on the signing, on behalf of the European Union and its Member States, and provisional application of a Protocol to the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction;  Asia and Oceania;  cooperation policy
 Date Published: 2018-06-26

 26.6.2018 EN Official Journal of the European Union L 161/1 COUNCIL DECISION (EU) 2018/902 of 21 April 2016 on the signing, on behalf of the European Union and its Member States, and provisional application of a Protocol to the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union and in particular Articles 207 and 212, in conjunction with Article 218(5), thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part (1) (the Agreement), was signed in Brussels on 10 May 2010. (2) The Republic of Croatia became a Member State of the European Union on 1 July 2013. (3) Under the terms of Article 6(2) of the Act of Accession, Croatia's accession to the Agreement is to be agreed by means of a Protocol to the Agreement. A simplified procedure is to apply whereby the Protocol is to be concluded by the Council, acting unanimously on behalf of the Member States, and by the third countries concerned. (4) On 14 September 2012, the Council authorised the Commission to open negotiations with the third countries concerned. The negotiations with the Republic of Korea were successfully concluded by the initialling of the Protocol. (5) Article 4(3) of the Protocol provides for its provisional application before its entry into force. (6) The Protocol should be signed, and applied on a provisional basis pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union and its Member States of the Protocol to the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part, is hereby authorised, subject to the conclusion of the Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union and its Member States. Article 3 The Protocol shall be applied on a provisional basis, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 21 April 2016. For the Council The President A. VAN DER STEUR (1) OJ L 20, 23.1.2013, p. 2.